KOHRSAAT, Circuit Judge.
This cause comes before the court ou special demurrer. The ground stated is that the bill does not negative the seven months’ clause of section 4887 of the Revised Statutes |U. S. Comp. St. 1901, p. 8382], in force at the date of the application for the patent in suit. I am of the opinion that, in a proceeding for infringement oí a patent, the provisions of that section constitute matters of defense and must be set up in an answer, and not by demurrer.
The demurrer is overruled.